Citation Nr: 1603869	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected chronic left knee strain.

5.  Entitlement to an increased rating greater than 10 percent prior to May 15, 2008 and from December 1, 2008 for chronic left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to November 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; May 2008 and August 2009 rating decisions of the RO in Montgomery, Alabama; and an August 2010 rating decision from the RO in Louisville, Kentucky.  Jurisdiction of the Veteran's claims file rests with the RO in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned in June 2012.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a migraine headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent and probative evidence of record is in equipoise as to whether the Veteran's right knee degenerative joint disease or strain was caused or aggravated by his service-connected left knee disability.

2.  The probative evidence of record does not relate a diagnosed skin disorder to the Veteran's military service.

3.  The Veteran's left knee disability is been manifested by flexion limited to 45, 55, 90, 110, and 130 degrees with pain; and extension to 0 degrees; and mild medial instability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a right knee disorder, diagnosed as degenerative joint disease and strain of the right knee, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a rating in excess of 10 percent for left knee strain prior to May 15, 2008 and from November 30, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for a separate evaluation of 10 percent, but no more, for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether VA's statutory notice and development requirements have been satisfied with respect to the claim for entitlement to service connection for a right knee disability, the Board finds that the Veteran is not prejudiced by its appellate adjudication of this issue.  The Board's determination herein granting service connection for a right knee disability represents a full grant of the benefits sought with regard to these issues on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

With regard to the claims for entitlement to service connection for a skin disorder and entitlement to an increased rating for a left knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in November 2006, November 2007, May 2008, January 2009, September 2009, and June 2010 satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran underwent VA examinations with regard to his claims in April 2007, September 2008, June 2009, November 2011, August 2013, and February 2015.  Review of the most recent examination reports of record show that they are adequate in this case, as they provide sufficient detail to rate the left knee disability under the pertinent rating criteria and an adequate opinion based upon review of the evidence in the claims file along with supporting rationale sufficient to determine whether the Veteran's skin disability is etiologically related to his active duty service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's personal hearing before the Board, the undersigned Acting VLJ noted the evidence necessary to support the Veteran's claims and asked questions regarding any potentially relevant evidence not yet obtained.  Additionally, the Veteran was assisted at the hearing by a representative.  Both the representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury regarding the skin disorder, the current symptoms, and any symptoms that existed since service discharge.  They also asked questions to draw out the current state of the Veteran's left knee disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


I.  Service Connection Claims

The Veteran contends that service connection is warranted for a right knee disability, to include as secondary to a service-connected left knee disability, and a skin rash.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2015).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

	
      
a.  Right Knee Disability

The Veteran contends that he currently has a right knee disorder that can be attributed to his service-connected left knee disability.

The Veteran's service treatment records are negative for any complaints of or treatment for a right knee disability during service. 

VA treatment records beginning in November 2006 note the Veteran's reports of right knee pain.  A November 2006 record notes the Veteran's complaints of right knee pain with no known injury.  Physical examination showed no swelling and no instability.  There was some crepitus with range of motion.  Flexion was from 0 to 100 degrees, and pain free.  The diagnosis was right knee arthralgia, probably early degenerative joint disease.  An October 2008 VA treatment record notes that the Veteran had bilateral knee pain, and that his right knee pain was "due to overuse because of left knee problem which arose from meniscus tear and infection."  In June 2010, a VA physician opined that the Veteran's chronic right knee pain was "due to the fact that the patient has severe [degenerative joint disease] of the left knee and not able [sic] to support his weight with left knee [sic] and exerting more pressure on his right knee thereby exacerbating his right knee [degenerative joint disease]."  VA treatment records from 2012 through 2014 note several diagnoses of bilateral knee degenerative joint disease.

In February 2015, the Veteran underwent a VA examination.  The Veteran reported gradual onset of right knee pain following left knee surgery.  Physical examination of the right knee showed flexion to 130 degrees and extension to 0 degrees with objective evidence of localized tenderness or pain on palpation along the joint line.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional functional limitations thereafter.  Muscle strength was 5/5, there was no muscle atrophy, and there was no evidence of knee joint instability.  X-rays of the knee were not conducted.  The diagnosis was bilateral knee strain.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's right knee disability was less likely than not proximately due to or the result of the Veteran's service-connected left disability.  The rationale provided was that there was no gait disturbance or weight bearing abnormality of severity sufficient to implicate the Veteran's left knee strain as an etiology for the current right knee strain.

After thorough consideration of the evidence of record, the Board concludes that service connection for a right knee is warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The evidence of record reflects diagnoses of right knee degenerative joint disease and right knee strain; thus, there is evidence of a current disability.

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current right knee disorder is related to his service-connected left knee disability.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen, 7 Vet. App. 439 (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability).  Specifically, although the February 2015 VA examiner concluded that the Veteran's right knee strain was not related to his service-connected left knee strain, there are two opinions in the VA treatment records by the Veteran's treating physicians indicating that his right knee disability is etiologically related to his service-connected left knee disability.  Although it is unclear from the opinions provided by the VA treating physicians whether the Veteran's claims file was reviewed, the negative opinion provided in February 2015 does not rely on any evidence in the claims file to support the opinion; thus, review of the claims file does not render that opinion more probative.  Additionally, all of the opinions of record provide supporting rationale for their conclusions.  Accordingly, the Board does not find any of the opinions more probative than the others.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's right knee disability is related to his service-connected left knee disability; therefore, with application of the benefit of the doubt doctrine, service connection for a right knee disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	c.  Skin Rash

The Veteran's service treatment records note one instance of tinea cruris in January 1996; otherwise, they are negative for any complaints or findings of a skin rash during service.

In June 1998, the Veteran underwent a VA general medical examination.  Physical examination of the skin revealed no lesions.  VA treatment records from 2000 to 2004 are negative for any complaints of or treatment for a skin rash.

VA treatment records beginning in June 2004 note the Veteran's complaints of a rash.  The treatment record notes that the Veteran experienced a rash between the legs during his last visit in April 2004, and that he had a rash on his left flank area in June 2004.  He indicated that the rash was itchy, but denied treatment.  An August 2005 record notes the Veteran's reports of a rash on his abdominal area for one month and a rash on his feet.  The diagnosis was tinea corporis.  The physician prescribed topical cream as treatment.  In November 2005, he reported a rash on his back and right shoulder.  The diagnosis was tinea versicolor.  The physician prescribed topical corticosteroid cream.  In November 2006, the Veteran reported that his rash "comes and goes."  VA treatment records dated through 2014 reflect continued treatment for a skin rash, which appeared in various locations on the Veteran's body, including his back, groin, arms, neck, abdomen, and buttocks.  Diagnoses included tinea corporis, tinea versicolor, possible cellulitis, eczema, contact dermatitis, and MRSA.

During a June 2012 hearing before the Board, the Veteran testified that he experienced skin problems during service in Germany, but denied seeking any treatment.  He stated that he now experiences problems with rashes.

In February 2015, the Veteran underwent a VA skin examination.  Examination of the Veteran's skin showed very mild hypopigmentation in the upper anterior chest ending in the mid-pectoral area.  There was also a 10 by 2.5 centimeter mildly hypopigmented patch in the right posterior axillary line at the nipple level.  The diagnosis was tinea versicolor.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's skin disorder was not incurred in or caused by active duty service.  The examiner explained that the Veteran's only episode of skin issues on active duty was a self-limited event of tinea cruris in January 1996.  The examiner noted that the Veteran specifically denied any chronic skin issues or problems on active duty.  Additionally, a June 1998 examination was negative for any findings of a skin rash or skin condition.  The examiner felt that, based on the Veteran's denial of chronic skin problems during service and the lack of evidence showing a continuity since service weighed heavily against a finding that the current skin problems are related to service.

Service connection for a skin rash disorder is not warranted in this case, as the probative evidence of record does not relate the Veteran's current skin rash disability to his active duty service.  As noted above, the February 2015 VA examiner concluded that the Veteran's skin rash is not related to service, citing the self-limited single episode of rash during service, the normal skin examination in 1998, and the lack of medical treatment until 2004.  Additionally, the VA examiner noted that the Veteran denied chronic skin symptoms during service.  The Board finds that the VA examiner's opinion is supported by the evidence of record.  As noted above, the service treatment records show one instance of skin rash during service, and the post-service medical evidence is negative for any complaints of or treatment for a skin rash until 2004.

Additionally, the Veteran has not provided any lay statements suggesting that he has experienced skin symptoms continuously since service discharge.  The Board acknowledges the Veteran's belief that his current skin rash disability was caused by his active duty service.  While the Veteran is competent to testify as to experiencing skin rash symptoms, which are capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed skin rash disability is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).

The only probative evidence of record with regard to the etiology of the Veteran's skin rash disability is the negative etiological opinion provided by the February 2015 VA examiner, the Board finds that service connection for a skin rash disability is not warranted.  Based on this medical opinion and the absence of any evidence suggesting that the Veteran's skin rash symptoms existed continuously since service, the criteria for service connection for a skin rash disability are not met.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Accordingly, service connection for a skin rash disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

II.  Increased Rating Claim

The Veteran contends that an increased rating greater than 10 percent is warranted for his service-connected left knee disability.  

Service connection for a left knee disorder was granted in a July 1998 rating decision, and a 10 percent rating was assigned, effective November 3, 1997.  In November 2006, the Veteran filed his current claim seeking an increased rating for his left knee disability.  In an April 2009 rating decision, the RO granted the Veteran a temporary 100 percent disability rating for his left knee disability under 38 C F R. § 4 30 for post-surgery convalescence effective from May 15, 2008 to December 1, 2008.  Thus, for the rating period from May 15, 2008 through November 30, 2008, the Veteran received a full grant of the benefits sought on appeal with regard to his claim for an increased rating.  See Grantham v Brown, 114 F 3d 1156 (Fed Cir 1997).  Therefore, there is no justiciable issue for the Board to decide for the period of time from May 15, 2008 to November 20, 2008.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disability is currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limited flexion of the leg.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45, 30, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 contemplates limitation of extension of the leg, and provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint when both are compensable.  See VAOPGCPREC 09-04 (September 17, 2004). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

VA treatment records from November 2005 through May 2008 reveal consistent complaints of left knee pain associated with degenerative joint disease of the left knee.  In August 2006, the Veteran reported that his knee popped on occasion.  A November 2006 record indicates that movement of the knee was painful.  The Veteran reported pain with sitting, standing, and walking.  He noted popping and locking of the left knee, which caused him to stumble and fall.  Physical examination revealed normal strength.  Range of motion showed pain with extreme flexion and tenderness on the medial and joint line of the left knee.  There was no swelling and no medial or lateral instability.  The diagnosis was degenerative joint disease of the left knee.

In April 2007, the Veteran underwent a VA examination.  The Veteran reported left knee locking up two to three times per day, limping, and pain.  He indicated that his left knee gives out if he stands or walks for too long.  He described pain as an 8 on a 1 to 10 scale which increases with walking, standing, bending, sitting, and getting in and out of cars.  He reported that he has used a left knee brace since 1996 and denied using a cane.  He noted occasional swelling and stiffness.  Physical examination revealed no redness, warmth, or effusion.  There was tenderness over the left suprapatellar tendon area and patellar tendon and along the lateral joint line.  There was flexion to 125 degrees and pain between 45 and 125 degrees.  There was extension to 0 degrees.  Following repetitive movement, there was pain and popping and range of motion to 120 degrees.  McMurray's sign was negative and there was no increase in laxity.  There was mild crepitus behind the left patella.  The examiner noted that a magnetic resonance imaging scan (MRI) of the left knee showed no significant joint effusion; a small Baker's cyst; and advanced chondromalacia involving the lateral joint space compartment with areas of full thickness cartilage loss.  There was a lesser degree of medial compartment chondromalacia with partial thickness cartilage loss and a probable small loose body within the joint in the suprapatellar area.  The diagnoses were chondromalacia of the left knee, severe in the lateral joint space compartment; probable small loose body within the joint in the suprapatellar area; and small Baker's cyst.

In a May 2007 notice of disagreement, the Veteran reported that he experienced left knee pain, decreased range of motion, swelling, and instability at the joint.

VA treatment records from 2005 through May 2008 reflect complaints of and treatment for left knee pain.  A December 2006 record notes that the Veteran experienced tenderness in the knee and had difficulty bending his knee.  In August 2007, the Veteran reported left knee popping.  An October 2007 record indicates that a recent MRI showed chondromalacia of the left knee.  A November 2007 record notes that the Veteran used a cane to walk due to his left knee.  The diagnosis was left knee degenerative joint disease.  Another November 2007 record notes that a left knee MRI showed several chondromalacia in the lateral compartments and other compartments of the left knee with a possible loose body and a small cyst.  The physician discussed arthroscopy and debridement with the Veteran, and the Veteran indicated that he understood the risks and wished to proceed with the surgery.  In May 2008, the Veteran underwent a left knee arthroscopy.

In a July 2008 substantive appeal, the Veteran stated that he could not work due to left knee pain; that he had problems getting in and out of the bathtub due to left knee pain; and that no one would hire him as a result of his left knee problems.

VA treatment records from December 2008 through 2015 reflect continued complaints of and treatment for left knee pain.  In April 2009, the Veteran stated that his ability to walk was limited due to left knee swelling.  A May 2009 record indicates that the Veteran had left knee arthritis, but that his gait was normal.  A July 2009 MRI of the left knee showed a focal complete loss of cartilage in the weight-bearing surface of the medial and lateral femoral condyles with underlying marrow edema most likely compatible with degenerative changes and mild degenerative osteoarthritis of the left knee with no evidence of joint effusion, cortical destruction, or extensive marrow edema to suggest and infections process.  June 2010 X-rays of the left knee showed no acute fracture or dislocation; osteophytes involving both tibial spines, the periarticular aspect of the lateral tibiofemoral joint space and posterior aspect of the patella; narrowing of the lateral tibiofemoral joint space; a 4 to 5 millimeter calcific/ossific density projecting at the outer medial aspect of the proximal tibia and a 5 to 6 millimeter calcific density projecting over the central aspect of the tibiofemoral joint; and a 5 to 6 millimeter ossific density in the posterior soft tissues at the level of the distal femur.  January 2011 X-rays of the left knee showed hypertrophic spurs involving the medial and lateral femoral condyles and medial and lateral tibial plateaus.  There were hypertrophic spurs in the posterior patella and there was a small left suprapatellar effusion.  An April 2011 MRI of the left knee revealed left knee joint subluxation due to strained ligaments, causing severe chronic degenerative changes in the medial knee joint.  A November 2011 record notes that the Veteran had tenderness over the medial and lateral joint lines of the left knee, and that he exhibited left knee flexion to 110 degrees.  There was no crepitus, swelling, or redness.  Gait was antalgic, Lachman's test was negative, and anterior and posterior drawer tests were negative.  There was mild mediolateral laxity.  Sensation was intact and motor strength was 4/5.  The diagnosis was internal derangement of the left knee.

In November 2012, the Veteran stated that he experienced falls due to his left knee disorder.  In November 2013, the Veteran indicated that his left knee gives out and that he experienced pain when bending for long period.  He noted that he was physically limited in his ability to stand, walk, stoop, kneel, climb, balance, and bend.  In January 2014, he noted sharp, constant pain in his left knee.

In June 2009, the Veteran underwent a VA examination.  The Veteran complained of left knee pain and reported a history of left knee arthroscopy with subsequent staph infection in 2008.  The Veteran reported left knee giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He denied deformity and episodes of dislocation or subluxation.  He noted locking episodes daily, repeated effusions, and swelling.  He denied flare-ups.  He reported that he was unable to stand for more than a few minutes and was able to walk approximately 1/4 mile.  He indicated that he used a cane and knee brace on an intermittent basis.  Physical examination showed normal gait, no evidence of abnormal weight bearing, no loss of bone, and no inflammatory arthritis.  There was tenderness in the left knee, but no bumps consistent with Osgood-Schlatter's disease; no crepitation; no mass behind the knee; no clicks or snaps; no grinding; no instability; no patellar or meniscus abnormality; and no abnormal tendons or bursae.  Range of motion revealed flexion to 90 degrees with pain and extension to 0 degrees.  There was no objective evidence of pain following repetitive use testing and there was no additional limitations after three repetitions of range of motion.  There was also no evidence of joint ankylosis.  X-rays showed mild degenerative osteoarthritis of the left knee with questionable loose bodies in the infrapatellar bursa.  The diagnoses were mild degenerative osteoarthritis of the left knee, status post arthroscopic surgery of the left knee.  The Veteran reported that he was unemployed for 5 to 10 years as a result of knee problems.  The examiner reported that the left knee caused severe problems with exercise, and sports; moderate problems with chores, shopping, and recreation; mild problems with traveling; and no problems feeding, bathing, dressing, toileting, grooming, or driving.

In November 2011, the Veteran underwent another VA examination.  The Veteran denied flare-ups of left knee pain impacting the function of the left knee.  Range of motion studies showed left knee flexion to 60 degrees with pain at 55 degrees and left knee extension to 0 degrees with no objective evidence of painful motion.  The Veteran was unable to perform repetitive use testing with three repetitions due to pain.  The examiner indicated that the Veteran did not have any functional loss or impairment of the knee and lower leg.  There was tenderness or pain to palpation for the joint line or soft tissues of the left knee.  Muscle strength was 5/5 and joint stability tests were all normal.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no evidence of shin splints; stress fractures of the lower extremities; chronic exertional compartment syndrome; genu recurvatum; or leg length discrepancy.  There was no evidence of meniscal conditions or surgical procedures for a meniscal condition.  There was no total knee joint replacement, although the Veteran underwent left knee arthroscopy, chondroplasty, and debridement of the left knee with removal of loose bodies in 2008.  The examiner noted that residuals of the surgery included giving way and weakness.  The examiner reported that there was a left knee scar from the surgery, but that the scar was not painful or unstable and did not measure more than 39 square centimeters.  The Veteran reported using a left knee brace and cane regularly.  The examiner indicated that there was not functional impairment of the left knee such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  X-rays of the left knee showed hypertrophic spurs involving the medial and lateral femoral condyles and medial and lateral tibial plateaus; hypertrophic spurs in the posterior patella; and a small left suprapatellar effusion.  There was no X-ray evidence of arthritis or patellar subluxation.  The diagnosis was left knee strain.  The examiner stated that the Veteran's left knee disability did not impact his ability to work.

During a June 2012 hearing before the Board, the Veteran testified that he used a left knee brace and took pain medication for left knee pain.  He noted that his pain was worse with walking and climbing stairs, and that he had the sensation that his knee would separate when not using the brace.  He stated that he has fallen as a result of his left knee and that he used a cane for stability while walking.

In February 2015, the Veteran underwent another VA examination.  The Veteran denied flare-ups impacting the function of his knee, but reported difficulty with prolonged walking and standing as a result of his left knee.  Range of motion of the left knee showed flexion to 130 degrees and extension to 0 degrees.  Range of motion did not contribute to functional loss, although pain was reported to cause functional loss.  The examiner noted that there was pain with flexion range of motion but no pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation along the joint line.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or loss of range of motion.  The examiner reported that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The Veteran did not report left knee flare-ups and pain, weakness, fatigability or incoordination during flare-ups did  not significantly limit functional ability with flare-ups.  Muscle strength of the left knee was 5/5 and there was no muscle atrophy.  There was no evidence of recurrent subluxation or lateral instability and there was no recurrent effusion.  Joint stability testing of the left knee revealed left knee instability.  Anterior instability, posterior instability, and lateral instability were normal, but there was evidence of medial instability, as valgus pressure applied to the knee in extension and with 30 degrees of flexion was 1+ (0 to 5 millimeters).  There was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There were no meniscal conditions.  The examiner noted that the Veteran underwent arthroscopic surgery, and that there was a scar located on the anterior left knee measuring 1.5 cm. by 0.5 cm.  The scar was not painful or unstable and did not have a total area equal to or greater than 39 square inches.  The Veteran noted occasional use of a left knee brace.  The examiner indicated that there was not functional impairment of the left lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The diagnosis was bilateral knee strain.  The examiner found that the Veteran's left knee disability impacted his employment status, as it limited his ability to stand and walk for prolonged periods of time.

The Veteran's current 10 percent evaluation is based on limitation of knee flexion under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent rating, flexion that is limited to 30 degrees warrants a 20 percent rating, and flexion that is limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The objective medical evidence of record shows that, throughout the rating period on appeal, the Veteran has demonstrated left knee flexion to 125 degrees with pain at 45 degrees; 90 degrees with pain; 60 degrees with pain at 55 degrees; 110 degrees; and 130 degrees with pain.  Accordingly, as the evidence does not show that the Veteran's left knee flexion was ever limited to 30 degrees, an increased evaluation is not warranted for the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA General Counsel has held that separate ratings may be assigned for limitation of flexion and limitation of extension for a disability of the same joint.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  Limitation of extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015); see also 38 C.F.R. § 4.71 , Plate II (2015) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).  However, a separate compensable evaluation for limitation of extension of the leg is not warranted under Diagnostic Code 5261 for the left knee, as the medical evidence of record shows full extension of the left knee throughout the entire appeal period on appeal.  Accordingly, a separate evaluation is not warranted based on limitation of left knee extension. 

In addition, as the objective evidence of record does not demonstrate left knee ankylosis or impairment of the fibula, tibia, or femur, an increased evaluation for a left knee disorder is not warranted on those bases.  38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5262 (2015).  Moreover, a rating in excess of 10 percent for a left knee disorder is not warranted for dislocation or removal of the semilunar cartilage or for genu recurvatum, as there is no evidence of those manifestations. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2015). 

The Board has also considered whether a separate evaluation is warranted for left knee instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Initially, the Board observes that there is X-ray evidence of left knee arthritis, although the Veteran's left knee disability is rated based on limited motion (as directed by Diagnostic Code 5003).  Specifically, June 2009 X-rays showed mild degenerative osteoarthritis of the left knee.  Additionally, the evidence reflects that the Veteran regularly reported left knee instability, as well as numerous falls related to left knee instability.  The medical evidence of record reflects findings of medial instability of the left knee, as well as abnormal valgus stress tests.  A November 2011 VA treatment record and a February 2015 VA examination found the Veteran's left knee instability to be mild.  Accordingly, the Board concludes that a separate 10 percent evaluation is warranted for mild instability of the left knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  An evaluation in excess of 10 percent is not for application in this case, as the evidence does not demonstrate that instability is moderate or severe.  Id.

The Board has also considered whether a separate evaluation is warranted for the Veteran's left knee scar.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2015) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  However, service connection for a left knee scar was separately awarded in a March 2015 rating decision.  The Veteran has not appealed the rating assigned in that rating decision; accordingly, that issue is not currently before the Board.

The Board has also considered whether there was any additional functional loss not contemplated in the ratings assigned for the Veteran's left knee disorder.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  However, pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011). 

Although the VA treatment records note that the Veteran experienced pain with left knee flexion, the degree to which the Veteran's left knee flexion was limited by pain has been taken into consideration in the evaluation of the proper rating herein.  The VA examiners in the case have all found that the Veteran did not experience additional functional loss due to his service-connected left knee disability aside from pain.  Additionally, the evidence consistently reflects that the Veteran denied flare-ups of left knee pain.  Accordingly, the evidence does not demonstrate that the Veteran has functional loss of the left knee beyond that contemplated in the assigned ratings.  Even with consideration of the Veteran's lay statements and testimony of record, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a higher rating under the applicable diagnostic code due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Accordingly, an increased evaluation for the left knee disability is not warranted based on additional functional loss.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's left knee disorder is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's left knee disorder is evaluated specifically contemplates the level of impairment caused by that disability.  Id.  The Veteran's left knee disability was evaluated under to 38 C.F.R. § 4.71a, for limitation of motion and arthritis of the knee, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As demonstrated by the evidence of record, the Veteran's left knee disorder is manifested by flexion to 45, 55, 90, 110, and 130 degrees with subjective reports of pain; extension limited to 0 degrees; and instability.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's left knee disorder are not inadequate.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's left knee disorder, along with a separate 10 percent evaluation for the left knee based on instability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2015); Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's left knee disorder has varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, a TDIU claim was separately adjudicated in April 2009, wherein the RO denied entitlement to TDIU.  The claims file does not show that the Veteran expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20 1103 (2015).  Therefore, the issue is not on appeal.  See Rice, 22 Vet App at 454 (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for increased ratings in excess of those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right knee degenerative joint disease is granted.

Entitlement to service connection for a skin rash disability is denied.

Entitlement to an increased rating greater than 10 percent for left knee strain prior to May 15, 2008 and from November 30, 2008 is denied.

Entitlement to a separate rating of 10 percent for left knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, remand is required for additional development.  The Veteran has reported various stressors in support of his claim for service connection, including some related to fear of hostile military or terrorist activity.  In that regard, during his June 2012 hearing before the Board, he reported that, while serving in Bosnia, he feared for his life while driving a vehicle in a convoy, as the very narrow road that he was traveling on was surrounded by mines.  He stated that he had to drive extremely carefully in a straight line in order to avoid the mines.  He also reported that he was stationed at Camp Colt, and that he was fearful of hostile military activity at that time as well, as he was informed that he had to be careful walking on the base as not all of the mines had been cleared.  He indicated that he was fearful of mines exploding the entire time that he was stationed there.  In compliance with the Board's September 2012 Remand, the Veteran was afforded a VA examination in February 2015 with regard to his claim.  The VA examiner opined that the Veteran's diagnosed PTSD was causally related to his in-service stressors relating to fear of hostile military or terrorist activity while serving in Bosnia.  However, review of the Veteran's service personnel records does not confirm the Veteran's reported service in Bosnia.  Accordingly, the RO should undertake all appropriate development in order to confirm or deny whether the Veteran served in Bosnia during his active duty service, which could support a finding that the Veteran's reported stressors were consistent with the circumstances of his service.  See 38 C.F.R. § 3.304(f)(1) (2015).

Additionally, the Board believes that the Veteran should be afforded a VA examination to determine the etiology of his headache disability.  VA's duty to assist may include providing a medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, the RO did not provide the Veteran with a VA examination and nexus opinion regarding his claim for service connection for a headache disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83-86.

The Veteran's service treatment records note non-specific complaints of headache, and the evidence of record shows that the Veteran currently experiences headaches.  Additionally, during his June 2012 hearing before the Board, the Veteran testified that he has experienced headaches since service.  The Board finds that the Veteran's lay statements satisfy the "low" threshold, set forth in McLendon.  Accordingly, remand for a VA examination addressing the etiology of the Veteran's headache disorder is warranted.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the National Personnel Records Center (NPRC) and the United States Department of the Army, or other appropriate service department, for verification of the Veteran's service, to include whether the Veteran had service outside the continental United States, including in Bosnia.  Provide the service department with a copy of any DD Forms 214, any available personnel or medical records, and any pertinent evidence.

2.  Provide the Veteran with a VA examination to determine whether his current headache disorder is related to his military service.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's statements which are competent evidence of in-service and post-service seizure symptomatology, the VA examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current headache disorder is related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


